Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Argument filed on 11/29/2021.
Claims 4-6, 9-16, 21-25, 28-31 are pending in the instant application.
Claims 28-29 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6, 9-16, 22-23, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLIVEIRA et al (Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2”), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245), KIEHM (US2014/0178512; herein after KIEHM1), KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014).
	Applicant's claims are directed to a method of making a composition comprising of: mixing gellan gum, salt and water at about 70-130°C and introducing the mixture to a reservoir.
	OLIVEIRA1 teaches making an injectable gellan gum composition for tissue engineering comprising of: mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at 90°C, then decreasing the temperature (see pg. 344, 2nd col) to room temperature to form a solid gel (see pg. 345, 1st col). Additional disclosures include: the gellan gum hydrogels were used as encapsulation agents and tissue engineering supports for human articular chondrocytes (see pg. 344, 2nd col), since the addition of chondrocytes would improve the cartilages at the site of injection.

	OLVEIRA2 teaches more background on the mixture composition of gellan gum, water and divalent cation, such as calcium (see pg. 853), wherein the gelation is influenced by the nature and quantity of cations present in solution (see pg. 853). Additional disclosures include: homogenous dispersion (see pg. 854, 1st col); the solution forms a gel upon lowering of the temperature, such as during cooling (see abstract), wherein heating the composition would keep it in solution form when desired, such as filling a vial or a syringe; excellent heat resistance properties, lack of toxicity, which reads on toxin level of zero, and the ability to be used as an injectable (see pg. 853); the control of solution-gel transition at physiological temperature and pH renders this material the possibility to be used as an injectable system which is a highly recommended approach in several situations (see pg. 856, 2nd col).
	LEE teaches optimizing gellan gum used in tissue engineering by adjusting the amount of gellan gum and CaCl2, wherein increased gellan gum and CaCl2 increased gelling time, and increased gellan gum would increase viscosity (see abstract). Thus, one skilled in the art would be capable of adjusted to the desired gelling temperature and viscosity.
	KIEHM1 teaches the prior art had known of using gels and beads as tissue fillers (see [0005]), wherein conventional fillers are viscous gel formulations and thus needles 
	KIEHM2, which is the same inventor as KIEHM1, claims gellan gum in bead form as a tissue filler composition and putting the composition into pre-filled syringes (see [0045]; [0127]). Additional disclosures include: excipients can be added (see [0091]), such as carotene, which is a coloring agent (see [0092]); needles and sterile glass (see [0126]); the prior art had used alginate and hyaluronic acid as fillers (see [0002]-[0004]), wherein the filler is injected below the dermis, thereby leaving no scar, rapidly restoring volume and application site and sustain the volume augmentation (see [0006]; [0104]; [0052]); thus, when gellan gum is used as a dermal filler to fill a cavity, the gellan gum composition would not require additional chondrocytes, drugs or cells.
	JEVEDERM, which is the same Juvederm® disclosed in KIEHM1, discloses an injectable gel (see Section II), which is a homogenized gel (see section V) and is supplied in pre-filled disposable syringes (see section V).
	PREFILLED SYRINGE STERILIZATION teaches the prior art had known of current sterilization options for prefilled syringes include heating to about 121°C (see pg. 2), wherein prefilled syringes provide a cost-effective and user-friendly delivery system for administering in the sterile field of operating rooms (see pg. 2).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate OLIVEIRA1’s method of making gellan gels, without additional cells or drugs, and placed into a pre-filled syringe to be used as dermal fillers 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate heating the composition to about 121C for sterilization. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is one of the current method for sterilizing pre-filled syringes.
The references do not specifically teach adding the ingredients in the exact ranges claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as desired viscosity for the site of injection and use, such as cartilage versus dermal tissue filler; or ease of injection from the syringe and having enough viscosity to maintain shape as a dermal filler.  Thus, absent some demonstration of unexpected results from the claimed .

Claims 4-6, 9-16, 22-23, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLVEIRA et al ( Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2”), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245), KIEHM (US2014/0178512; herein after KIEHM1), KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014), HUNTER et al (US 2006/0040894).
	As discussed above, the references teach Applicant’s invention.
	The references does not explicitly teach adding a coloring agent.
	HUNTER teaches the prior art had known of using a dye or other coloring agent to enhance visualization of the composition of tissue fillers (see [0141]; [0144]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agent. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would .

Claims 4-6, 9-16, 21-25, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLVEIRA et al ( Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2”), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245), KIEHM (US2014/0178512; herein after KIEHM1), KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014), HUNTER et al (US 2006/0040894), and BENNETT et al (US 2011/0293692).
As discussed above, the references teach Applicant’s invention.
	The references does not explicitly teach adding a coloring agent, such as FDC Blue 1; or needle with a size of 23 gauge.
	HUNTER teaches the prior art had known of using a dye or other coloring agent to enhance visualization of the composition of tissue fillers (see [0141]; [0144]), such as 
	BENNETT teaches the prior art had known of FDC Blue 1 (see [0109]), which is an FDC dye.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agents, such as FDC Blue 1. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already teach add coloring agent to tissue filler compositions.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a using a syringe needle with a size of 23 gauge. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because syringe needle with a size of 23 gauge are commonly used for injection.

Claims 4-6, 9-16, 21-25, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIEHM (US2014/0178512; herein after KIEHM1) in view of KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), OLVEIRA et al (Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering .
KIEHM1 teaches the prior art had known of using gels and beads as tissue fillers (see [0005]), wherein conventional fillers are viscous gel formulations and thus larger needles have to be used (see [0010]). Additional disclosures include: gellan (see [0011]) and crosslinking with a divalent cation, such as calcium (see [0014]), the filler is formed in situ (see [0012]), unlike the conventional method of producing the gel in vitro and then transfer to the region of the body to be treated (see [0005]); known gel fillers in the prior art include Juvederm® (see [0002]).
KIEHM1 does not teach details of making the gellan gel in vitro by the conventional method, such as introducing gellan gum, at least one salt and water into a reservoir, the mixture having a temperature of about 70-130C, and allowing to cool.
	KIEHM2, which is the same inventor as KIEHM1, claims gellan gum in bead form as a tissue filler composition and putting the composition into pre-filled syringes (see [0045]; [0127]). Additional disclosures include: excipients can be added (see [0091]), such as carotene, which is a coloring agent (see [0092]); needles and sterile glass (see [0126]); the prior art had used alginate and hyaluronic acid as fillers (see [0002]-[0004]), wherein the filler is injected below the dermis, thereby leaving no scar, rapidly restoring volume 
	JEVEDERM, which is the same Juvederm® tissue filler disclosed in KIEHM1, discloses an injectable gel (see Section II), which is a homogenized gel (see section V) and is supplied in pre-filled disposable syringes (see section V).
OLIVEIRA1 teaches making an injectable gellan gum hydrogel composition for tissue engineering comprising of: mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at 90°C, then decreasing the temperature (see pg. 344, 2nd col) to room temperature to form a solid gel (see pg. 345, 1st col). Additional disclosures include: the gellan gum hydrogels were used as encapsulation agents and tissue engineering supports for human articular chondrocytes (see pg. 344, 2nd col), since the addition of chondrocytes would improve the cartilages at the site of injection.
	OLVEIRA2 teaches more background on the conventional mixture composition of gellan gum, water and divalent cation, such as calcium (see pg. 853), wherein the gelation is influenced by the nature and quantity of cations present in solution (see pg. 853). Additional disclosures include: homogenous dispersion (see pg. 854, 1st col); the solution forms a gel upon lowering of the temperature, such as during cooling (see abstract), wherein heating the composition would keep it in solution form when desired, such as filling a vial or a syringe; excellent heat resistance properties, lack of toxicity, which reads on toxin level of zero, and the ability to be used as an injectable (see pg. 853); the control of solution-gel transition at physiological temperature and pH renders this material the nd col).
	LEE teaches optimizing gellan gum used in tissue engineering by adjusting the amount of gellan gum and CaCl2, wherein increased gellan gum and CaCl2 increased gelling time, and increased gellan gum would increase viscosity (see abstract). Thus, one skilled in the art would be capable of adjusted to the desired gelling temperature and viscosity.
PREFILLED SYRINGE STERILIZATION teaches the prior art had known of current sterilization options for prefilled syringes include heating to about 121°C (see pg. 2), wherein prefilled syringes provide a cost-effective and user-friendly delivery system for administering in the sterile field of operating rooms (see pg. 2).
HUNTER teaches the prior art had known of using a dye or other coloring agent to enhance visualization of the composition of tissue fillers (see [0141]; [0144]), such as carotene and FDC dyes (see [0141]). Additional disclosures include: gauge of size 23 are known in the prior art (see [0223]).
BENNETT teaches the prior art had known of FDC Blue 1 (see [0109]), which is an FDC dye.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at least 90°C to solution form to be capable of filling the prefilled syringe, then decreasing the temperature to room temperature when making gellan gum hydrogel, which would maintain its shape because it’s a gel. The person of ordinary skill in the art would have been motivated to make those modifications 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate heating the composition to about 121°C for sterilization and still be able to fill the prefilled syringe because the gellan dermal filler is above 90°C and would be in solution form. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is one of the current method for sterilizing pre-filled syringes.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agents, such as FDC Blue 1. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already teach add coloring agent to tissue filler compositions.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a using a syringe needle with a size of 23 gauge or any other gauge size. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because syringe needle with a size of 23 gauge are commonly used for injection.
The references do not specifically teach adding the ingredients in the exact ranges claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a .

Response to Arguments
	Applicant argues that although OLIVIERA1 describes implantation of aw and injection of a solution, OLIVIERA1 does not describe injection of a homogeneous, continuous from a reservoir through a needle at room temperature as claimed. Indeed, OLIVIERA1 states that the compression modulus of the gels at room temperature was estimated to be of 78.6 ± 2.3 kPa, which although not mimicking the mechanical properties found in human articular cartilage (the cartilage that covers the ends of bones where they come together to form joints), is higher or within the range of values found for other hydro gels used in similar cartilage regenerative approaches (see page 347, col. 1). Clearly, such gels are not suitable for injection through a needle at room temperature. In the Office Action, the Examiner argues that this argument unpersuasive,
because KIEHMl and KHIEM2 teach the prior art had known of using viscous gels, such

chondrocytes or any other tissue agents, thus the gel would be homogenous and
continuous, wherein the prior art had known of autoclaving prefilled syringes at 121 °C,
where a gel is formed cooled to room temperature. However, the deficiencies in KIEHMl and KHIEM2 are addressed below by Applicant. However, like OLIVIERAl and OLIVIERA2, LEE does not describe a gellan based gel which, at room temperature, is homogeneous and has a continuous, three dimensional structure that extends across an entire cross-sectional dimension of a reservoir and which is injectable from the reservoir through a needle at room temperature to the target site as claimed. In fact, LEE notes that gellan gum hydrogels have compressive modulus values that are sufficiently high to make them good candidates for nucleus pulposus and annulus fibrosus (the tough circular exterior of the intervertebral disc that surrounds the soft inner core) replacement, and nearly sufficient for meniscus replacement. Such properties clearly do not suggest that gellan gum hydrogels would be useful for injection from a reservoir through a needle at room temperature as claimed. The Office action continues by stating that KIEHM 1 teaches the prior art had known of using gels and beads as tissue fillers (citing [0005]), wherein conventional fillers are viscous gel formulations and thus needles have to be used (citing [0010]) and that additional disclosures in KIEHMl include: gellan (citing [0011]) and divalent cation, such as calcium (citing [0014]); and known fillers in the prior art include Juvederm®
(citing [0002]). However, Applicant notes that paragraphs [0002] and [0005] of KIEHM1 are part of a background discussion that pertains to hyaluronic acid, collagen and alginate compositions, rather than gellan compositions. KIEHM1 at paragraph [0010] discloses 
polyanionic biopolymer (pectin or gellan) solution at an application site below the dermis
of a patient for restoring volume at the application site, and that the method further
comprises the step of applying a solution comprising at least one divalent cation (barium, zinc, copper, calcium and magnesium, or a mixture thereof) to the application site before or after the application of the polymer solution. In the Office Action, the Examiner argues that this argument unpersuasive, "because viscous gel formulations are conventional fillers, wherein KIEHM! would not have gotten a patent for something that is conventional. Thus, KIEHM1's invention had to be different. Applicant's instant claims are directed to the convention fillers." Applicant respectfully disagrees. First, the argument that it is not possible to get a patent on a viscous gel formulation just because certain viscous gel formulations happen to conventional fillers is clearly not persuasive. Moreover, KIEHM1 was drafted with the intent to get a patent on method for the in situ preparation of a filler by injection of a solution that converts into a gel, thereby avoiding the problems associated with injecting such gels (see, e.g., claims 13 et seq of KIEHM 1, which are directed to the in situ preparation of a filler, comprising the step of applying a polyanionic biopolymer solution at an application site below the dermis of a patient; see also the Examples). Moreover, KIEHM1 does not state that all viscous gel formulations are 
	The Examiner finds this argument unpersuasive, because as disclosed by KIEHM1, viscous gel formulations are conventional fillers, wherein it would have been obvious to one skilled in the art to make the gellan gum as viscous gel for fillers.
	Applicant argues that JUVEDERM pertains to a viscoelastic injectable hyaluronic acid gel, and it is respectfully submitted that there would be no reason, other than the hindsight provided by the present disclosure, to attempt to form an injectable, homogeneous, continuous gel from gellan gum like that claimed, based on the teachings of JUVEDERM, which pertain to hyaluronic acid.
	The Examiner finds this argument unpersuasive, because JUVEDERM is not used as a 102 rejection, but rather as a secondary reference to show that homogenous, continuous gels were known in the prior art to be used in that form as fillers and can be injected.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 










Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618